Citation Nr: 0522634	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a back injury during service.

Entitlement to service connection for a disability of the 
left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran had active service from June 1978 to June 1981.  
He had subsequent active or inactive duty for training with 
the Alabama Army National Guard, which is as yet unverified.

This appeal was previously before the Board in February 2005, 
when it was remanded to provide the veteran with a personal 
hearing before a Veterans Law Judge.  By statement received 
in February 2005, the veteran indicated that he would be 
unable to report for the hearing, requesting instead that his 
accredited representative handle his appeal before the Board.  

The issue of whether new and material evidence has been 
presented to reopen a claim for entitlement to service 
connection for residuals of a back injury during service is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no showing of a current, chronic left hip 
disability.


CONCLUSION OF LAW

Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A claimant must be informed 
of the evidence necessary to substantiate a claim, and of the 
claimant's and VA's respective obligations in identifying and 
obtaining different types of evidence, and be requested to 
submit any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim, of his and the VA's 
respective responsibility to identify and obtain such 
evidence, and he has been requested to submit any evidence 
supporting his claims to the VA in letters dated in July 2003 
and September 2003.  He was informed of the laws and 
regulations governing his claim as well as the substance of 
the regulations implementing the VCAA in Statements of the 
Case provided in July 2003 and January 2004.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that private medical records have been 
obtained in support of his claims, and that he has been 
provided with a VA medical examination pertaining to the 
disability at issue.  The veteran himself and his 
representative have submitted additional argument, but 
neither the representative nor the veteran have identified 
any additional evidence to be obtained prior to a decision on 
the veteran's claims.  

Analysis

The veteran contends he suffers from a disability of the left 
hip.  He asserts that he was treated for left hip problems in 
service and still has problems today.  He requests service 
connection on this basis.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Review of the veteran's service medical records, including 
review of a one-week hospitalization which occurred in 1985 
in conjunction with the veteran's National Guard service, 
reveals that contrary to his current assertions, although the 
veteran complained of and was treated for back pain upon 
several occasions, he did not receive any medical treatment 
for any disability involving his left hip during his time in 
service.  The report of his entrance physical examination, 
conducted in May 1978, reflects that his lower extremities 
and musculoskeletal system were deemed to have been normal at 
that time.  No medical examination was performed upon the 
veteran's discharge from active service, as he waived his 
opportunity to undergo such a physical in May 1981, just 
prior to his discharge.  

Numerous post-service medical records are contained in the 
claims file and thus available for review by adjudicators.  
While these records reflect multiple complaints of back pain, 
no specific left hip complaints or pathology are reflected in 
these records.  A December 2002 X-ray study was interpreted 
as showing a normal left hip.

In conjunction with the current claim, the veteran underwent 
a VA examination in December 2003.  According to the report 
of the examination, when the veteran described his left hip 
pain to the examiner, he actually pointed to his left buttock 
region.  He also described pain radiating from his back into 
his left leg down to his foot.  Upon clinical examination, 
the examiner felt that the veteran's left hip was within 
normal limits and declined to render any diagnosis with 
regard to the hip.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110.  The United States Court 
of Veterans Appeals has interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The medical evidence of record demonstrates that the veteran 
does not have a current, chronic disability of his left hip.  
The best evidence is the opinion of the December 2003 VA 
examiner that the veteran's left hip was normal.  This 
opinion is supported by the absence of complaints or 
treatment involving the left hip during and after service.  

The Board is cognizant of the veteran's sincerely-expressed 
belief that he has left hip pain which is related to his 
period of service.  However, since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the nature or etiology of the 
pain he experiences in the area of his left hip or left 
buttock.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
appeal for service connection for a disability of the left 
hip.  In the absence of a currently-shown, chronic disability 
which is related to service, a grant of service connection 
would be wholly inappropriate.  The appeal must be denied.


ORDER

Service connection for a disability of the left hip is 
denied.


REMAND

Prior to further review of the veteran's appeal to reopen his 
previously-denied claim for entitlement to service connection 
for a back disability, further development must be 
undertaken.  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

On the veteran's initial application for compensation, 
received in April 1985, he reported having had active or 
inactive duty for training in March 1985.  He reported that 
at that time he was attached with the Alabama Army National 
Guard's Company B, 711th Signal Battalion, 1620 S. Broad St., 
Mobile, Alabama.  Also of record is the report of a brief 
period of hospitalization at a military facility in March 
1985 for complaints of low back pain.  According to the 
report, the veteran apparently injured his back while lifting 
a case of milk.  The RO has not yet verified that the veteran 
was in fact, serving active or inactive duty for training at 
this time, however.  

Also on his initial application, the veteran reported having 
been treated at the US Army Hospital in Fort Benning, Georgia 
in 1978.  While outpatient service medical records are 
contained in the claims file, and appear to be complete, 
there are no inpatient hospitalization records available for 
review.  It is not clear whether the veteran was an inpatient 
at the Army Hospital in Fort Benning, but the Board is of the 
opinion that a request to obtain any hospitalization records 
pertaining to the veteran from Fort Benning in 1978 should be 
made.  Obviously, if he had been hospitalized for treatment 
of a back injury, these records would be highly probative.

He also reported having been treated at the Martin Luther 
King Hospital in Los Angeles, California in 1984 for back 
problems.  No attempt to obtain these records has been made 
either.  Due to the proximity to his discharge from service, 
any medical records reflecting the condition of the veteran's 
back in 1984 would be helpful to adjudicators, as well.

In a social work progress note dated in May 2000, a VA social 
worker noted that the veteran had a claim pending for Social 
Security Disability benefits.  No further information is 
available, as to the outcome of this claim.  Because any 
medical evidence obtained by the Social Security 
Administration would be helpful to adjudicators, these 
records should be obtained also.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC for the following development:
1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of active and inactive duty 
National Guard service.

2.  The RO should attempt to secure any 
hospital records pertaining to the 
veteran at the US Army Hospital in Fort 
Benning, Georgia in 1978 through official 
channels.

3.  After securing the necessary release, 
the RO should obtain any records 
pertaining to the veteran from the Martin 
Luther King Hospital in Los Angeles, 
California during 1984.

4.  The RO should obtain from the Social 
Security Administration the decision 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as all medical records relied 
upon concerning that claim.

5.  IF any of the records requested above 
have a bearing upon the veteran's back 
disability, the RO should provide the 
veteran with another VA orthopedic 
examination, so that the examiner may 
review the newly-obtained medical 
records.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to render an opinion as to the 
likelihood (more likely than not, at 
least as likely as not, or less likely 
than not) that the veteran's current back 
disability is wholly or in part related 
to any event shown in the newly-obtained 
records, and to specify precisely which 
event and when it occurred.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, making a determination as to 
whether new and material evidence 
sufficient to reopen the previously-
denied claim for entitlement to service 
connection for a back disability has been 
submitted.  If the benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


